EXHIBIT 10.1

 

AMENDMENT NO. 3 TO THE LICENSE AGREEMENT

 

THIS AMENDMENT NO. 3 (this "Amendment") to that certain License Agreement dated
as of December 6, 2017, by and between XOMA (US) LLC, a Delaware limited
liability company ("XOMA"), having an address of 2200 Powell Street, Suite 310,
Emeryville, CA 94608 and Rezolute, Inc. (formerly known as AntriaBio, Inc.), a
Delaware corporation ("Rezolute"), having an address of 201 Redwood Shores
Parkway, Redwood City, CA 94065, as amended by Amendment No. 1 dated March 30,
2018, and further amended by Amendment No. 2 dated January 7, 2019
(collectively, the "License Agreement"), is entered into by and between XOMA and
Rezolute effective as of March 31, 2020 (the "Effective Date"). Each of XOMA and
Rezolute may be referred to herein as a "Party", or jointly as the "Parties".
Terms used but not otherwise defined herein shall have the meanings ascribed to
them in the License Agreement.

 

WHEREAS, the Parties desire to amend the License Agreement to revise certain
provisions of the License Agreement related to the consideration to be paid to
XOMA;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Section 1. Amendment. The following section of the License Agreement is hereby
amended as follows:

 

(a)Section 4.6 of the License Agreement is hereby amended to read in its
entirety as follows:

4.6 Additional Payments. Rezolute shall pay XOMA a total of $2,608,950;
provided, however, in that event that Rezolute completes a Qualified Financing
at any time between the date hereof and the date of the final payment set forth
below, Rezolute shall pay all amounts outstanding below within fifteen (15) days
following the closing of the Qualified Financing:

 

Cash Payment #: Cash Payment Amount Time of Payment 1 $400,000 March 31, 2020 2
$400,000 No later than June 30, 2020 3 $400,000 No later than September 30, 2020
4 $400,000 No later than December 31, 2020 5 $400,000 No later than March 31,
2021 6 $400,000 No later than June 30, 2021 7 $208,950 No later September 30,
2021   TOTAL: $2,608,950  

 



 

 

 

(b)The following new language is added to the end of Section 2.2 of the License
Agreement:

 

Rezolute will provide XOMA with a quarterly cash forecast with sufficient detail
to allow XOMA to assess the collectability of the above payments for quarterly
accounting purposes. This quarterly reporting obligation shall continue until
the above amounts are paid in full, with such reports to be delivered within 3
business days of the end of each calendar quarter.

 

Section 2. Effect of Amendment. Except as expressly provided for herein, all
terms and conditions of the License Agreement shall remain in full force and
effect.

 

Section 3. Governing Law. The validity, construction and interpretation of this
Amendment and any determination of the performance which it requires shall be
governed by and construed in accordance with the laws of the State of California
without any reference to any rules of conflicts of laws.

 

Section 4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same Amendment. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

 

REZOLUTE        By:    /s/ Nevan Elam       Nevan Elam, CEO        XOMA       
By: /s/Jim Neal       Jim Neal, CEO 

 



 

 